Citation Nr: 1449204	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1967 to August 1969.  He died in July 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Milwaukee RO.  The claim is now in the jurisdiction of the Reno RO.

In September 2013, the Appellant testified at a Travel Board hearing before the undersigned.  Thereafter, the claim was remanded in October 2013, to try to obtain records that were mentioned at the hearing and to obtain a medical opinion on whether the Veteran's cause of death could be related to service.  It had to be remanded again in May 2014 for an addendum medical opinion.  The purposes of the remands have now been met and the claim is ripe for adjudication on the merits.


FINDINGS OF FACT

1.  At the time of his death in July 2011, the Veteran was service-connected for diabetes mellitus with coronary artery disease, peripheral neuropathy, and peripheral vascular disease; residuals of a gunshot wound to the thigh; left buttock scar; painful scars of the left lower extremity; and, epidermophytosis of the bilateral feet.  These disabilities did not contribute to his death.

2.  His death certificate lists his cause of death as end-stage liver disease, caused by cirrhosis, caused by chronic hepatitis B and C.  The preponderance of the evidence is against a relationship between these disabilities and his active duty service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Appellant was provided with the relevant notice and information needed to substantiate this claim in an August 2011 letter.  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the context of a claim for dependency and indemnity (DIC), such as this, notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The August 2011 letter contained this information.

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and associated with the claims file.  There are no other records that the Appellant asked VA to obtain or that are otherwise relevant to his claim that have not been obtained.  

Medical opinions were obtained in January and June 2014, which are adequate for adjudication.  The June 2014 medical opinion, in particular, is clearly based on a thorough review of the claims file and medical history and is supported by explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that there has been substantial compliance with its previous remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Indeed, the January and June 2014 medical opinions were obtained.  The Appellant was also asked to provide the names of two medical practitioners that had told her the Veteran's death was due to or hastened by service-connected disabilities, or to obtain written opinions from the practitioners, but she did not respond to the request.  The duty to assist is a two-way street.  A claimant cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, in regard to the September 2013 hearing, the Board finds that the undersigned VLJ complied with the due process requirements contained in 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issue was described at the outset of the hearing, and the Appellant presented testimony explaining her beliefs as to the relationship between the Veteran's service and his cause of death.  It was clear from the evidence presented that the Appellant had actual knowledge that a medical nexus opinion was lacking from her claim.  After the close of the hearing, the issue was remanded to try to obtain letters written on the Veteran's behalf by nurses, and to obtain medical nexus opinions.  The Appellant has not alleged any due process deficiencies regarding the hearing.  Shinseki v. Sanders, supra.


Service Connection for Cause of Death 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013). 

Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in, or is otherwise related to, service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112 , 1137; 38 C.F.R. §§ 3.307, 3.309.  A showing of continuity of symptomatology following service can also be used to support claims for service connection of these specific disabilities.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cirrhosis is listed among the chronic disabilities for which the presumption is applicable.  However, the evidence does not suggest, and the Appellant does not contend, that the Veteran developed cirrhosis during service or within a year from separation.  Indeed, he was not diagnosed with it until in or around 2010.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) . The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) . Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e) , he or she is presumed to have been exposed to herbicides if he or she served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . 

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, Ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Neither hepatitis nor cirrhosis are listed among these disabilities, however, service connection may still be granted with evidence of an actual connection between exposure and the development of a disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that the disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) .

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran's immediate cause of death was end-stage liver disease, which was due to cirrhosis, which was due to chronic hepatitis B & C.  At the time of his death, he was service connected for diabetes mellitus with coronary artery disease, peripheral neuropathy, and peripheral vascular disease; residuals of a gunshot wound to the thigh; left buttock scar; painful scars of the left lower extremity; and, epidermophytosis of the bilateral feet.

The Appellant asserts that her husband's death was caused or substantially contributed to by his diabetes, and associated complications.  She said that his nurses told her as much.  She also asserts that hepatitis B is related to service, and that his physician told her that it resulted from exposure to herbicides.  She alleges he had blood exposure, including a transfusion after having a gunshot wound and general cuts and scrapes from serving in a jungle environment.  

At the October 2003 VA examination, which addressed hepatitis C, he reported that he had received a blood transfusion during service during treatment for a gunshot wound during service.  The record reveals that he was treated for such an injury in June 1968.  The examiner indicated having a detailed review of the STRs, and opined that it was unlikely he had a transfusion because there was no notation of one.  She said that the records contained extensive details including the doses of all medications (anesthetics, antibiotics, pain medication) given as well as the type and amount of intravenous fluids administered.  She noted the records indicated his blood hematocrit remained at level 44.  She said that the level of detail in the treatment notes made it highly doubtful that a transfusion was administered without being documented.  She noted the Veteran's other risk factors for hepatitis C, including admitted drug use and unprotected sex with different partners, but did not ultimately opine on whether hepatitis C was related to service.  

The record reflects the had a positive GC smear (a test for venereal diseases) while in service, also in June 1968.  In April 2003, VA treatment records documented a 20-year history of heroin use, with the last use in or around 1993, and a 4-year history of cocaine abuse, with the last use in 2002.  He did disclose these risk factors to the examiner.

In May 2004,  the October 2003 VA examiner opined that the Veteran's drug use was the most likely cause of his hepatitis C.  She noted that research showed that parenteral exposure to the virus is the most efficient means of transmission, and that it is not surprising that injection drug use with shared needles or other paraphernalia is the most common identifiable source of infection.  She indicated the virus had been associated with intranasal cocaine use, as well.  She said that sexual transmission can occur, but had been found to be an extremely low risk in comparison to drug use.  

The August 2012 VA examiner opined that his other service-connected disabilities did not contribute to his death in any way.  He noted that review of the records revealed hospitalization in June 2011, just a few weeks prior to his death.  The Veteran was admitted with sepsis due to subacute bacterial peritonitis.  He appeared to have had an anterior septal myocardial infarction of unknown onset, however, only medical management was advised because of his end-stage liver disease.  After discharge to hospice, there were no further records regarding his heart or suggesting a cardiac event leading to death.  He opined that it was less likely that his service-connected heart disease contributed to his death because his ejection fraction was 40 to 45% and he was asymptomatic on discharge.  He noted that his diabetes was under control in the year preceding death, as evidenced by blood tests in January, June, and December 2010, and was therefore less likely to have contributed to death.  He said there are no records suggesting that his other service-connected disabilities contributed to death.  He explained the Veteran had significant decompensated liver cirrhosis with esophageal varices.

The January 2014 VA examiner agreed that the Veteran's service-connected disabilities did not contribute to death.  He also indicated that neither hepatitis B or C is related to herbicide exposure.  He finally opined that the Veteran's hepatitis C was more likely a result of intravenous drug abuse, citing the same research findings as the October 2004 VA examiner.  

Because that opinion did not address the Veteran's other causes of death, the Board sought an addendum opinion, which was obtained in June 2014.  That examiner found it less likely that hepatitis B was related to service.  He indicated that the STRs clearly show the Veteran had unprotected sex both before and during service, which is a risk factor.  There is no evidence he was injecting drugs at that time.  There is no evidence he had a blood transfusion.  There was no evidence of him complaining of symptoms of hepatitis B while in service.  He said that there is no scientific or medical literature linking hepatitis B to herbicides.  Finally, he noted symptoms of hepatitis B appear within 90 days of exposure, and tend to clear up within six months.  He said 95 percent of adults who contract hepatitis B recover from it completely.  The June 2014 VA examiner opined that it was less likely that hepatitis B actually contributed to the Veteran's death.  He said that blood test results showed that he likely had a low level or resolved infection, and that many patients presenting with acute liver illness are incorrectly diagnosed as having hepatitis B.  

Based upon this body of evidence, the Board does not find service connection for the cause of the Veteran's death to be warranted.  The preponderance of the evidence is against finding that his service-connected disabilities contributed to his death.  The Appellant has asserted that the Veteran's diabetes was severe and that it, along with associated conditions, must have exacerbated his liver problem.  She said that two nurses and a social worker had written letters indicating as much, and that they should have been in the file.  Unfortunately, they are not in the record.  The Appellant was given the opportunity to submit these letters or disclose information to VA to help in obtaining them, but she did not respond.  This information could have proven vital to her claim.  Her testimony is insufficient to grant service connection, because the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, her theory was addressed and found unlikely by August 2012 VA examiner.  

The Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Appellant no doubt observed the deterioration caused by his diabetes and other service-connected disabilities, which were rated as 100 percent disabling upon the Veteran's death, and is therefore competent to describe what she saw and what his physicians said to her.  Id.  However, there is no other evidence supporting her assertion that his physicians found his service-connected disabilities to have materially or substantially contributed to his death.  She has not been shown to have the training or expertise to make this assertion.  In view of the multiple health issues he had, the Board finds this opinion too complex for a layperson to competently offer.

Similarly, her assertion that hepatitis B and C is related to service is not probative, as she has not been shown competent to render such an opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Her statement that his physician linked it to herbicide exposure is not probative, as there is no evidence in the file suggesting such a relationship, and her statement is insufficient.  Robinette, supra.  She has repeated the Veteran's assertions, that he had a blood transfusion and unprotected sex during service.  It has been found unlikely that he had a transfusion, and medical research shows that the chances of contracting hepatitis C from sex are much less than contracting from drug use, of which the Veteran has an extensive history.  The Board is sympathetic to the Appellant's position, but the medical evidence preponderates against her claim that his hepatitis C is related to service.    

Accordingly, this claim must be denied.  As the preponderance of the evidence is against a relationship between his service and his cause of death, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 





ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


